



Exhibit 10.1
STARBUCKS CORPORATION
EXECUTIVE MANAGEMENT BONUS PLAN
(as amended and restated on June 25, 2019)
Section 1. Purpose.
The purpose of the Executive Management Bonus Plan (the “Plan”) is to promote
the interests of Starbucks Corporation (“Starbucks”) and its subsidiaries
(collectively the “Company”) by providing eligible key partners of the Company
with incentives tied to annual Performance Goals (as defined in Section 5). The
Plan will cover each fiscal year of Starbucks beginning with its 2020 fiscal
year. Each such fiscal year is referred to herein as a “Performance Period.”
Section 2. Administration.
(a) The Plan shall be administered by the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors of Starbucks
(the “Board”).
(b) The Committee shall have broad authority to grant and administer Awards
under the Plan and may, subject to the provisions of the Plan, establish, adopt
or revise rules and regulations relating to the Plan or take such actions as it
deems necessary or advisable for the proper administration of the Plan. The
Committee shall have the authority to interpret and make decisions under the
Plan in its sole discretion, including but not limited to determining whether
any Performance Goal and other conditions associated with an Award have been met
and exercising discretion to adjust the amount of incentive payments hereunder
upwards or downwards. Any decision or interpretation by the Committee hereunder
shall be final and conclusive for all purposes and binding upon all Participants
(as defined in Section 3 below) or former Participants and their successors in
interest.
(c) Neither the Committee nor any member of the Committee shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with the Plan, and the members of the Committee shall be
entitled to indemnification and reimbursement by Starbucks in respect of any
claim, loss, damage or expense (including, without limitation, reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law.
(d) For purposes of clarity, the Committee may exercise any discretion provided
for hereunder in a non-uniform manner among Participants.
Section 3. Eligibility.
Partners serving in positions of executive vice president and above shall
participate in the Plan, together with any other key partners of the Company who
are selected for participation in the Plan by the Committee. The Committee shall
select in writing who, in addition to the partners servicing in positions of
executive vice president and above, shall receive an Award with respect to a
Performance Period


Page 1 of 3

--------------------------------------------------------------------------------





within 90 days after the beginning of such Performance Period. Each such partner
shall be a “Participant” with respect to such Performance Period.
Unless otherwise provided for by the Committee, each partner whose employment
terminates prior to the end of a Performance Period will not be eligible to
receive an Award under the Plan for that Performance Period. If a Participant’s
employment is terminated due to retirement (voluntary termination of employment
after attainment of age 55 and at least ten (10) years of credited service with
the Company, as determined by the Committee in its sole discretion), permanent
disability or death before the end of a Performance Period, the Committee may,
in its sole discretion, provide a prorated Award based on the number of days the
Participant was employed by the Company during such Performance Period.
Section 4. Compliance Requirements.
A Participant must comply with all applicable state and federal regulations and
Company policies (collectively, the “Compliance Requirements”) in order to be
eligible to receive an Award under the Plan. A Participant whose employment is
terminated after the end of a Performance Period, but before Awards for such
Performance Period are paid, due to violating any of the Compliance Requirements
or other reasons involving cause, will not be eligible to receive an Award for
such Performance Period.
Section 5. Performance Goal.
The Committee may grant performance-based awards (the “Awards”) to Participants
with respect to a Performance Period beginning on or after September 30, 2019
subject to the terms and conditions of the Plan, and the Committee may delegate
such authority to the chief executive officer with respect to Awards for any
executive vice president who is not an “Executive Officer” of the Company (as
defined in §240.3b-7 of the rules promulgated under Securities Exchange Act of
1934, as amended). Performance goals (“Performance Goals”) may be objective or
subjective, and may relate to individual, company-wide or business-segment or
business-function performance.
Section 6. Payment.
Awards shall be settled, less applicable withholdings and deductions, (i) in
cash and/or, (ii) stock and/or stock-based awards granted under the Starbucks
Corporation 2005 Long-Term Equity Incentive Plan (as amended and restated) or
other Starbucks equity compensation plan that has been approved by shareholders.
The Company expects to pay Awards within approximately 75 days of the end of the
applicable Performance Period, but in no event later than the last day of the
fiscal year following such Performance Period.
Section 7. Clawback.
The Awards under this Plan are subject to the terms of the Company’s recoupment,
clawback or similar policy as may be in effect from time to time, as well as any
similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of Awards under this Plan.


Page 2 of 3

--------------------------------------------------------------------------------





Section 8. General Provisions.
(a) No Rights to Awards or Continued Employment. No partner of the Company shall
have any claim or right to receive Awards under the Plan. Neither the Plan nor
any action taken under the Plan shall be construed as giving any partner any
right to be retained by the Company.
(b) No Limits on Other Awards and Plans. Nothing contained in the Plan shall
prohibit the Company from establishing other awards or compensation plans
providing for the payment of compensation to partners of the Company, including
any Participants. Subject to the provisions of any Company deferral plan, Awards
under the Plan may be eligible for deferral.
(c) Withholding Taxes. The Company shall deduct from all payments and
distributions under the Plan any required federal, state or local governments
tax withholdings.
(d) Rights are Non-Assignable. A Participant nor any beneficiary nor any other
person shall have any right to assign the right to receive payments hereunder,
in whole or in part, which payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.
(e) Unfunded Status of Plan. The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan. To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.
(f) Effective Date; Amendment. The Plan is effective September 30, 2019. The
Committee may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part; provided, however, that any alteration
or amendment that requires shareholder approval in order to comply with
applicable laws or regulations, shall be made subject to such shareholder
approval.
(g) Governing Law. The Plan and the rights of all persons under the Plan shall
be construed and administered in accordance with the laws of the State of
Washington without regard to its conflict of law principles.
Amended and Restated by the Committee on June 25, 2019.




Page 3 of 3